Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 20 July 2022.

                                            APPLICANT’S ELECTION
Applicants’ election with traverse of Group II (drawn to a method of preventing cancer) in the reply filed on 20 July 2022 is acknowledged. The Applicant has not stated a reason for said traversal, and has cancelled all claims not directed to the elected invention.

      CLAIMS UNDER EXAMINATION
Claims 2, 4-12, 22 and 24-26 are pending and have been examined on their merits.

 PRIORITY
    Provisional Application 62362940, filed on 15 July 2016, is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4-12, 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer in a subject, does not reasonably provide enablement for prevention of all cancers, tumors chemotherapeutic resistance and immune evasion in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether undue experimentation is required are summarized In re Wands, 8 USPQ2d 1400 (CAFC 1988). The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not ‘experimentation.” (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary; (2) the amount or direction or guidance presented; (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to a method of treating or preventing cancer, tumor formation, chemotherapeutic resistance and/or immune evasion in a subject by administering a chromatin protective therapeutic that reduces chromatin and/or transcriptional heterogeneity and/or inhibits increases in chromatin and/or transcriptional heterogeneity. Examiner notes the term prevent means to keep something from happening (Merriam Webster Dictionary). As written, the claims encompass prevention of all types of cancers, drug resistance and immune evasion from ever occurring in any subject by administering any agent that reduces chromatin/transcriptional heterogeneity or that inhibits increases in chromatin/transcriptional heterogeneity.
While the person of ordinary skill in the art would have a reasonable expectation of successfully treating cancers, tumors, drug resistance and immune evasion, at least as far as treating the symptoms of these disorders, he or she would not have had an expectation for preventing cancer or tumors of all types from ever occurring in all subjects at any time indefinitely. Prevention of cancer, for the purpose of examination, is taken in the absolute sense. Thus in order to prevent cancer, tumors, chemotherapy resistance and all forms of immune evasion, any CPT that reduces chromatin/transcriptional heterogeneity would entirely stop cancer or tumors from ever forming in all cases at all times. The skilled artisan would view the prevention of all possible cancers and tumors in all subjects as highly unlikely since all cases would not be preventable by the administration of all CPTs. Thus it would be highly unpredictable to prevent all cancers in all subjects at all times. Rather, it would be more appropriate to limit the claims to a method of treating the claimed conditions by the administration a CPT.
Applicants have provided no direction for the claimed method to prevent all cancers tumors, chemotherapy resistance and immune evasions. The experiments provided in the specification demonstrate reduction of chemoresistance ([0156]) and reduction in chromatin folding/compaction/heterogeneity correlating with enhanced cell death ([0159]). Applicants have provided no correlation of in vitro reduction to in vivo prevention. Applicants have provided no long term results showing that all cases of cancer and tumor formation can be prevented by the administration of agents that meet the limitations of a CPT a recited in claim 4, as would be required to support the “prevention” claim. While lack of a working embodiment cannot be a sole factor in determining enablement, the absence of substantial evidence provides additional weight to the lack of enablement in consideration of the Wands factors as a whole. Thus one of ordinary skill in the art would not have a reasonable expectation of successfully preventing all cancers, tumors, immune evasion and chemotherapy resistance by performing the claimed method. A method for prevention by administering a CPT is not enabled by the instant specification. Accordingly, claims 2, 4-12, 22 and 24-26 are properly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-12, 22 and 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “administering to the subject the chromatin protective therapeutic…”.There is a lack of antecedent basis for “the chromatin protective therapeutic”. It is unclear what the Applicant is referring to. Appropriate correction is required. All dependent are included in this rejection because they depend from claim 4. For the purposes of examination, any agent that alters chromatin is interpreted to read on the claim.

Claim 22 recites a step of “measuring the chromatin heterogeneity in a similar population of cells from the subject…”. The metes and bounds of “similar” are unclear. It is unclear if the Applicant means the same type of cells are measured at both time points, or if the claim means something different. Appropriate correction is required. For the purposes of examination, any cells are interpreted to read on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4-10, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (Diagnostic and treatment methods in subjects having or at risk of developing resistance to cancer therapy. US 2015/0174138A1).

Bernstein et al. teach a method of treatment and diagnosis of subjects with cancer (Abstract). In some embodiments, the cancer is characterized by a chromatin compactness or a marker thereof ([0007]). In another aspect, the invention provides a method comprising: (a) measuring level of a chromatin state biomarker (CSB) in a tumor sample from a subject the CSB selected from: (i) a first CSB group or a second CSB group, comparing the Group I or Group II CSB level with a control, wherein a Group I CSB level that is reduced in the tumor sample compared to a control and/or a Group II CSB level that is elevated in the tumor sample compared to a control identifies a subject to be treated with a bromodomain inhibitor and/or Bcl-2 inhibitor ([0022]).

The art teaches it has been found that a Notch inhibitor resistant phenotype (also referred to herein as a resister or persister phenotype) correlated with changes in chromatin structure of the cancer cells, resulting in more compact chromatin and smaller cell size, and with changes in expression of heterochromatin markers such as HPI-alpha, beta and gamma and various chromatin regulatory markers, such as histone modifications, or chromatin state biomarkers such as but not limited to BRD4. Bernstein teaches without intending to be bound by any particular mechanism or theory, it is believed that the bromodomain inhibitor reverses the observed changes in chromatin structure, thereby reversing the resistance to the Notch pathway inhibitor. The invention further contemplates that a bromodomain inhibitor may be administered before resistance to a Notch pathway inhibitor is even manifest, thereby preventing the resistant phenotype from developing altogether or delaying its onset. The invention therefore contemplates treating subjects having certain cancers with a Notch pathway inhibitor and a bromodomain inhibitor ([0051]). The art teaches a novel role for BRD-containing proteins and other chromatin regulatory proteins in cancer has been elucidated in accordance with the invention. Tumor cells resistant to Notch pathway inhibitor treatment were found to have globally compact chromatin and altered expression of certain chromatin regulatory proteins with some having increased expression levels and some having decreased expression levels compared to a normal control ([0061]). Examiner notes the Instant Specification discloses administration of structurally and functionally diverse CPTs to a wide variety of cancer cell lines results in a reduction in chromatin folding/compaction/heterogeneity ([0159]). Because Bernstein analyzes chromatin compaction, the art is interpreted to measure chromatin heterogeneity and administer a CPT that reduces said heterogeneity.  Because the active steps of claim 4 are anticipated, the method taught by Bernstein must treat and prevent cancer, tumor formation, chemotherapeutic resistance and/or immune evasion in a subject. Therefore claim 4 is anticipated as claimed (claim 4). Because the bromodomain inhibitor is administered to a subject, it is interpreted to be formulated as a pharmaceutical composition. Therefore claim 2 is included in this rejection (claim 2).

Bernstein teaches the invention further contemplates use of a bromodomain inhibitor alone or in combination with other anti-cancer agents in the treatment of cancers characterized by chromatin compaction or abnormal expression of chromatin regulatory markers or chromatin state biomarkers ([0052]). Therefore the art teaches administration of bromodomain inhibitor (a CPT) in combination with (i.e. co-administration) a second agent. Therefore claim 5 is included in this rejection (claim 5). An anti-cancer agents is interpreted to be a chemotherapeutic agent. Therefore claim 6 is included in this rejection (claim 6).

Bernstein teaches when two or more inhibitors are administered to a subject, the effective amounts of each may be less than the effective amounts when they are used alone because the desired effect is achieved at lower doses ([0171]). Therefore claim 7 is included in this rejection (claim 7).

Bernstein teaches when two or more inhibitors or agents are administered to a subject, these can be administered simultaneously (e.g., where they are pre-mixed and administered together), substantially simultaneously (e.g., where they are administered one after another in the time it would take a medical practitioner to administer two agents to a subject), or sequentially with a period of time lapsing between the inhibitor administrations ([0168]). Therefore the art teaches simultaneous administration. Claim 8 is included in this rejection (claim 8). 
As set forth above, the art teaches they are premixed and administered together. Therefore co-formulation as recited in claim 9 is anticipated as claimed (claim 9).
 
As set forth above, the art teaches separate administration (hence, sequential). Therefore claim 10 is included in this rejection (claim 10). 

As set forth above, Bernstein teaches it has been found that a Notch inhibitor resistant phenotype (also referred to herein as a resister or persister phenotype) correlated with changes in chromatin structure of the cancer cells, resulting in more compact chromatin ([0051]). Tumor cells resistant to Notch pathway inhibitor treatment were found to have globally compact chromatin and altered expression of certain chromatin regulatory proteins with some having increased expression levels and some having decreased expression levels compared to a normal control ([0061]). In some aspects, the invention relates to methods for diagnosing a subject in need of treatment with a bromodomain inhibitor or a combination of agents as described herein, including, but not limited to, a bromodomain inhibitor and/or a Bcl-2 inhibitor. In some embodiments, the method comprises measuring the global level of chromatin compaction ([0206]). The art measures global compaction  in resistant cells ([0223]) and demonstrates resistant cells have a higher level of compaction ([0231]). The art investigates resistance in vivo ([0253]) and discloses cells are sensitive to treatment with GSI and JQ1, with growth arrest exhibited in two thirds of cases ([0253]). Therefore the art measures markers of chromatin heterogeneity before and after treatment, Examiner notes step d) of instant claim 22 is a mental process. The step recites how to interpret data. This is not an active method step. Because the art analyzes markers of chromatin compaction before and after treatment (hence, two time points) claim 22 is included in this rejection (claim 22).

As set forth above, Bernstein teaches cells are obtained from the tumor sample from a subject. A sample of a tumor is broadly interpreted to be a biopsy. Therefore claim 24 is included in this rejection (claim 24). 
Examiner notes claim 26 does not recite an active method step. Because claim 26 recites chromatin heterogeneity correlates with transcriptional heterogeneity, Bernstein must correlate with transcriptional heterogeneity as claimed. Therefore claim 26 is included in this rejection (claim 26).

Therefore Applicant’s Invention is anticipated as claimed.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. in view of Klaus et al. (Combination therapy for treating cancer. 2020/0030355 with benefit of PCTUS1544912 filed on 12 August 2015).


Claim 4 is rejected on the grounds set forth above. The teachings of Bernstein are reiterated. Bernstein teaches a bromodomain inhibitor can be used in combination with a second agent. The art teaches sequential administration with a lapse of time between each agent. The art teaches lung, breast, kidney, pancreas and ovaries can be treated ([0173]).

The art is silent regarding the amount of time between administration of the first and second agent.

Klaus teaches a method of treating cancer. The art teaches a combination comprising “Compound A2” (a DOT1L inhibitor) ([0018]) and one or more therapeutic ([0006]). The art teaches combination with one more therapeutic. The art teaches the one or more therapeutic agents include bromodomain inhibitors (e.g. IBET-151, JQ1 ) in specific embodiments ([0222] [0223]). Examiner notes Figures 14A-14B are graphs showing combination index values for combinations of Compound At and IBET-151 ([0104]). The agents ca be administered sequentially ([0017] [0160]). The art teaches administration 1 day to 30 days or more after administration of  DOT1L inhibitor (e.g. EPZ - 5676 or EPZ – 4777) or 1 to 30 days or more prior to administration of said inhibitor ([0268]). Examiner notes the art identifies cancers of the kidney, lung, breast pancreas, ovaries, colon and prostate can be treated ([0347]).

It would have been obvious to administer a bromodomain inhibitor at least 24 hours before a second agent. One would have been motivated to do since Bernstein teaches a combination therapy comprising sequential administration of a bromodomain inhibitor and a second agent to treat cancer and Klaus teaches administering a bromodomain inhibitor at least 24 hours before a second agent in a combination therapy to treat cancer. One would have had a reasonable expectation of success since Klaus teaches administration of a bromodomain inhibitor at least 24 hours before a second agent can successfully treat cancer. One would have expected similar results since both references are directed to combination therapies treating the same types of cancers. Therefore claim 11 is rendered obvious as claimed (claim 11).

It would have been obvious to administer a bromodomain inhibitor at least 24 hours after a second agent. One would have been motivated to do since Bernstein teaches a combination therapy comprising sequential administration of a bromodomain inhibitor and a second agent to treat cancer and Klaus teaches administering a bromodomain inhibitor at least 24 hours after a second agent in a combination therapy to treat cancer. One would have had a reasonable expectation of success since Klaus teaches administration of bromodomain inhibitor at least 24 hours after a second agent can successfully treat cancer. One would have expected similar results since both references are directed to combination therapies treating the same types of cancers. Therefore claim 12 is rendered obvious as claimed (claim 12).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. in view of Cyrus et al. (HDAC Up-Regulation in Early Colon Field Carcinogenesis Is Involved in Cell Tumorigenicity through Regulation of Chromatin Structure. PLOS 8(5): 1-9).

Claim 4 is rejected on the grounds set forth above. The teachings of Bernstein et al. are reiterated. As set forth above, the art is interpreted to measure chromatin heterogeneity (hence, chromatin compaction). It is of note the art teaches changes in chromatin compaction can be evaluated by digesting chromatin with micrococcal nuclease ([0245]).

The art does not teach the use of live cell PWS to analyze as recited in claim 25.

Cyrus et al. analyze the effect of drug treatment on nanoscale chromatin alterations in cancer cells using MNase digestions, transmission electron microscopy and the novel imaging technique partial wave spectroscopy (PWS) (Abstract; page 2, left column, second fill paragraph). The art teaches PWS results are consistent with biological assays (Abstract; page 8, left column, last paragraph).

It would have been obvious to try using PWS to analyze chromatin in the method taught by Bernstein. One would have been motivated to do so since Bernstein analyzes chromatin in cancer cells using MNase digestions and Cyrus teaches PWS can be used as an alternative to MNase digestions to analyze chromatin compaction. One would have had a reasonable expectation of success since Crus teaches PWS results are consistent with biological assays. One would have expected similar results since both references are directed to measuring chromatin in cancer cells. Therefore claim 25 is included in this rejection (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653